           Case 4:19-cv-05217-FVS                  ECF No. 15        filed 07/23/20       PageID.1304 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                              FILED IN THE
                                                     Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                            Frank C.,
                                                                                                      Jul 23, 2020
                                                                     )
                                                                                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-cv-05217-FVS
                                                                     )
                     Andrew M Saul                                   )
               Commissioner of Social Security

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 10) is GRANTED, in part.
’
              Defendant’s Motion for Summary Judgment (ECF No. 11) is DENIED.
              The matter is remanded for further proceedings.
              Judgment is entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Stanley A Bastian                                                  on motions for
      Summary Judgment.


Date: 7/23/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                            Lee Reams
